El Juez Asociado Su. Figuehas,
emitió la' opinión del tribunal.
En nn juicio de desahucio, ya terminado, presentaron los. demandados, ante la Corte de Distrito arriba expresada, un memorandum sobre costas, ascendente á ciento veinte y seis, pesos setenta y nueve centavos, y que, según ellos, debía satis-facer el.demandante del Valle Atiles, con arreglo á la senten-cia definitiva que en dicho juicio de desahucio dictó este Tribunal Supremo en 5 de diciembre de 1906.
La corte de distrito dió curso al asunto, conforme á ley, y como del Valle Atiles, no impugnó el memorandum en el plazo-concedido para ese objeto, se concedió la referida cantidad reclamada como costas con fecha 9 de enero de 1907.
Más luego del Valle Atiles, dirigido por abogado, presentó ante dicha corte una moción con el fin de que se reconsiderase la anterior orden, alegando las razones que creyó pertinentes á su derecho; pero la corte negó la moción en 9 de febrero de 1907.
Esas dos son las órdenes apeladas.
Aquí tenemos una exposición del caso aprobado por el juez, pero no existe en el récord escrito alguno de apelación, y carecemos, por tanto, de jurisdicción para conocer del re-curso interpuesto, porque' abiertamente se ha infringido el artículo 299 del Código de Enjuiciamiento Civil, que dice asir
“En la apelación contra una sentencia definitiva, el apelante debe presentar á la corte de apelación una copia del escrito interponiendo el recurso, del legajo de la sentencia y de cualquier pliego de excep-ciones ó alegación hecha en el caso, en los cuales se apoyare el ape-lante, etc.”
Y en este caso es de aplicación el 303, que es como sigue:
“Si el apelante dejare, de presentar los documentos requeridos, la apelación deberá ser desestimada.”
*219Ya ésta es cuestión que ha sido resuelta en tres distintas ocasiones, es á saber:
“No. 62. José A. Fernández, v. Sucesión de María Irizarry y otros, fallada en 26 de enero de 1906. Ponente — Juez Sr. Hernández.
“No. 18. Margarita Hecht, Ex parte, fallada en 29 de junio de 1906. Ponente — Presidente Sr. Quiñones.
“No. 67. Ignacio Franco, Ex parte, fallada en 16 de octubre de 1906. Ponente — Juez Sr. Wolf.”
Con tales antecedentes, el juez que suscribe, entiende que debe desestimarse el recurso de apelación que se dice estable-cido por Don Manuel del Valle Atiles con las costas del re-curso á síl cargo como apelante.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos,' Hernández y Wolf.
El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de este caso.